TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00543-CR



                                     Kevin Pichardo, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-13-203348, HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Kevin Pichardo was charged with assault of a peace officer, a third degree

felony. Tex. Penal Code § 22.01(b)(1). After a bench trial, the trial court acquitted Pichardo of assault

of a peace officer, but found him guilty of resisting arrest, see id. § 38.03, a lesser-included offense.

The trial court sentenced Pichardo to ten days in jail.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.

75, 86–87 (1988).

                Appellant’s counsel has represented to the Court that she has provided copies of the

motion and brief to the appellant; advised appellant of his right to examine the appellate record, file
a pro se brief, and pursue discretionary review following dismissal of this appeal as frivolous; and

provided appellant with a form motion for pro se access to the appellate record along with the

mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We have not received a motion for

access to the appellate record or a pro se brief from the appellant since the filing of the Anders brief.

However, when appellant filed his notice of appeal, which he filed pro se, he included legal

arguments with the notice that, when viewed liberally, could be construed as a legal brief on the

merits. In the arguments included with his notice of appeal, appellant complains that (1) the

evidence supporting his conviction was legally insufficient, (2) the witnesses who testified against

him were not credible, and (3) his conviction violates his Due Process rights.

                We have conducted an independent review of the record, including appellate counsel’s

brief and the arguments presented by the appellant, and find no reversible error. See Anders, 386 U.S.

at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We agree with counsel that the record presents no arguably meritorious grounds for review and the

appeal is frivolous.

                Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: February 3, 2015

Do Not Publish

                                                   2